      Case 4:19-cv-00174-DCB Document 162 Filed 09/03/21 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Jim Collins,                                       No. CV-19-00174-TUC-DCB
 8                  Plaintiff,                          ORDER
 9   v.
10   Beau Barber, et al.,
11                  Defendants.
12
13
            Pursuant to the agreement of the parties,
14
            Accordingly,
15
            IT IS ORDERED that the Motion to Dismiss (Doc. 160) is GRANTED.
16
            IT IS FURTHER ORDERED that the matter is dismissed with prejudice and for
17
     each party to bear their own costs.
18
            Dated this 3rd day of September, 2021.
19
20
21
22
23
24
25
26
27
28
